Citation Nr: 1612886	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.

2.  A chronic right ankle disability did not have its onset in service and is not otherwise related to the Veteran's active military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims in letters dated September 2005 and March 2006.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  In the March 2006 letter, he was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA treatment records, as well as service treatment and personnel records.

Additionally, pursuant to the March 2015 Board Remand, the Veteran was afforded VA medical opinions in June 2015 and July 2015, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA medical opinions are sufficient, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file.  The VA examiners considered the statements of the Veteran, and provided rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the matter to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau, 492 F.3d at 1367-77; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

a. Bilateral hearing loss

VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In this matter, the Veteran contends that his bilateral hearing loss began during his active military service and has continued to this day.  He asserts that his service as a security policeman at an air base in Lahr, Germany exposed him to routine aircraft noise.  See the December 2014 Board hearing transcript, pg. 5.  In addition, he stated that he was exposed to acoustic trauma from firing range noise.  Id.  For the reasons set forth below, the Board concludes that service connection is not warranted.

Initially, it is undisputed that the Veteran has been found to have current bilateral ear hearing impairment for VA compensation purposes.  See the VA examination reports dated October 2013 and June 2015.

As noted above, the Veteran served on active duty from January 1969 to December 1972.  His service personnel records indicate that he served as a security policeman at an airfield in Lahr, Germany, as well as at Nörvenich Air Base in Germany.  The Board does not dispute the Veteran's contentions of routine exposure to air craft and firing range noise.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

As indicated in the October 2013 and June 2015 VA examination reports, the Veteran's January 1969 service enlistment examination showed hearing within normal limits from 500 to 3000 hertz with a mild hearing loss from 4000 to 6000 hertz in the right ear, and normal hearing in the left ear.  Notably, the Veteran's October 1972 separation examination indicated normal hearing thresholds in both ears.

The Veteran applied for service connection for hearing loss in June 2005.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding bilateral hearing loss, until years after service.  Thus, there is no competent medical evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

A June 2009 VA audiology consult documented normal hearing in the low frequencies, falling to a mild sensorineural hearing loss in the mid to high frequencies in both ears.  The VA treatment provider noted the Veteran's report of gradual deterioration of hearing sensitivity following military noise exposure from plane engines and non-military noise exposure from heavy equipment at the Denver water department.

The Veteran was afforded a VA examination in October 2013 at which time the bilateral hearing threshold levels documented by the VA audiology examiner were sufficient to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner noted that the Veteran's service separation examination documented hearing within normal limits, bilaterally.  The examiner then stated, "[t]here is no scientific bases for the existence of delayed onset hearing loss due to acoustic trauma."

Pursuant to the March 2015 Board Remand, the Veteran was afforded a VA audiological opinion in June 2015.  Following a review of the claims file, the examiner determined that the diagnosed bilateral hearing loss was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained, "[t]here was no significant threshold shift during military service, bilaterally.  There is no evidence of hearing injury, bilaterally."  To this end, the examiner noted that the Veteran's hearing was better at separation than at enlistment.  The examiner continued, "[t]here is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma. This was the conclusion of the Institute of Medicine's Report in 2005 Noise and Military Service-Implications for Hearing Loss and Tinnitus."

The June 2015 VA examiner's opinion was based upon a review of the record and analysis of the Veteran's entire history, including his in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the VA examiner, there is no clinical evidence of hearing loss for many years after the Veteran's December 1972 active duty discharge.

With regard to the Veteran's contentions that his bilateral hearing loss was incurred during his military service, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  However, the medical evidence does not demonstrate that the Veteran had hearing loss during his active military service.  Notably, he was not diagnosed with hearing loss until 2009, many years after his active duty discharge.  Continuity of symptoms since service is not established.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss is related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2015 VA examiner's opinion, which was based in part on the Veteran's history, more persuasive as to whether disability is attributable to military service than the Veteran's account of its etiology.

The Board is charged with weighing the positive and negative evidence, resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the June 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the claim that current bilateral hearing loss is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Residuals of right ankle injury

In this matter, the Veteran asserts that he suffers from residuals of a right ankle disability that was incurred during his active military service.  Specifically, the Veteran argues that he injured his right ankle during his active duty and has experienced chronic residuals, which continue to the present day.   See, e.g., the December 2014 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from January 1969 to December 1972.  STRs show that the Veteran injured his right ankle while playing football in November 1969.  He was diagnosed with a strain of the collateral ligament; a contemporaneous x-ray confirmed there was no fracture.  The Veteran was prescribed crutches.  His October 1972 service separation examination does not show any continuing right ankle symptomatology.

In an August 1976 statement, the Veteran indicated that he injured his ankle in June 1976, "I was under doctor's care for nearly a month and the pain was quite prohibitive so attending classes was unfeasible."
The Veteran was afforded a VA examination in October 2013 at which time the examiner determined the claimed right ankle condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]here is insufficient clinical evidence to support a diagnosis of a right ankle fracture while serving in the military.  The records show that he had a right ankle sprain that resolved."  The examiner continued, the Veteran "has not had an evaluation of his right ankle.  Therefore, there is no evidence to show an on-going concern regarding the right ankle."

In support of his claim, the Veteran submitted a September 2014 statement from Dr. S.K., who indicated that the Veteran "has a chronic ankle and knee injury."  In a September 2014 statement, Dr. R.S. stated that the Veteran "has degenerative changes in his right ankle most likely from previous ankle trauma."  The medical nexus opinion from Dr. R.S. provides no rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

At the December 2014 Board hearing, the Veteran and his spouse offered personal testimony concerning the continuity of right ankle symptomatology dating from the Veteran's military service.

Pursuant to the March 2015 Board Remand, the Veteran was afforded a VA medical opinion to address the claimed right lower extremity disability.  The examiner reviewed the evidence of record and concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that the Veteran's STRs show that he was evaluated in November 1969 for a right ankle injury that occurred while playing football; a contemporaneous x-ray was negative for fracture.  The Veteran was diagnosed with a lateral collateral ligament strain of the right ankle and was treated with crutches.  The examiner noted that the Veteran's October 1972 separation physical examination did not document a continuing right ankle disability.  The examiner observed that, in an August 1976 document related to repayment of educational benefits, the Veteran reported he had injured his ankle in June 1976 and the ankle injury was severe enough that he was unable to attend classes.  The examiner recognized that the statement does not state which ankle was injured.  The examiner further noted that at the October 2013 VA examination, the Veteran reported problems with his right ankle, but failed to report the ankle injury that he described in the August 1976 statement.  The examiner explained, "[a]s the records show, [the Veteran] injured his right ankle in service.  This injury was treated and it resolved.  At the time of separation from military service, there were no ongoing complaints or concerns about a right ankle condition."  The examiner concluded, "[i]t is less likely than not that the current ankle condition is related to military service."  The examiner further opined, "[i]t is at least as likely as not that the current ankle condition is related to the injury that reportedly occurred in June 1976, as this injury is the most recent known ankle injury.  It was also an injury that the Veteran reports was so severe that he was unable to attend classes."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Thus, the competent evidence of record demonstrates the absence of nexus between any current ankle residuals and the Veteran's active duty service.  The Board finds that the July 2015 VA opinion was thorough, well-explained, and based on review of the Veteran's medical history.  Moreover, the examiner indicated that there was no residual or chronic disability demonstrated in the Veteran's STRs.  The Board therefore places significant weight on the findings of the July 2015 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for residuals of a right ankle injury is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic right ankle residuals related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, the evidence of record indicates that the Veteran's in-service right ankle injury resolved.  Notably, there were no documented complaints of right ankle symptoms following the November 1969 injury, including at the Veteran's October 1972 separation examination.  Moreover, the evidence suggests that the Veteran suffered from a June 1976 post-service right ankle injury.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Critically, the evidence does not document right ankle symptomatology until June 1976, several years after his military discharge.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran and his spouse regarding chronic right ankle symptomatology dating from his initial in-service injury are less probative than the findings of the June 2015 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a right ankle injury.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).











ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of a right ankle injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


